Case 2:21-cv-01816 Document 1-29 Filed 02/26/21 Page 1 of 2 Page ID #:339




             EXHIBIT AC
Trademark Electronic Search System (TESS)                                              http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4809:53v5i8.3.1
                    Case 2:21-cv-01816 Document 1-29 Filed 02/26/21 Page 2 of 2 Page ID #:340

                    United States Patent and Trademark Office

                    Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

          Trademarks > Trademark Electronic Search System (TESS)

         TESS was last updated on Fri Feb 12 03:17:22 EST 2021



                   Please logout when you are done to release system resources allocated for you.




                                                         ( Use the "Back" button of the Internet Browser to return to TESS)




         Word Mark                PUSHTRONEX
         Goods and Services       IC 010. US 026 039 044. G & S: Injectors for medical purposes; drug delivery systems. FIRST USE: 20160801.
                                  FIRST USE IN COMMERCE: 20160801
         Standard Characters
         Claimed
         Mark Drawing Code        (4) STANDARD CHARACTER MARK
         Serial Number            86917008
         Filing Date              February 23, 2016
         Current Basis            1A
         Original Filing Basis    1B
         Published for
                                  July 5, 2016
         Opposition
         Registration Number      5075206
         Registration Date        November 1, 2016
         Owner                    (REGISTRANT) Amgen Inc. CORPORATION DELAWARE One Amgen Center Drive Thousand Oaks
                                  CALIFORNIA 913201799
         Attorney of Record       Timothy J. Gaul
         Type of Mark             TRADEMARK
         Register                 PRINCIPAL
         Live/Dead Indicator      LIVE




                                                 | .HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




1 of 1                                                                                                                                 2/12/2021, 5:21 PM
